Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-7, 12-15, 18, 19, 21, 22, and 24-27 are currently pending.  Claims 1, 2, 12, and 13 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 3-7, 14, 15, 18, 19, 21, 22, and 24-27 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1, 2, 12, and 13) in the reply filed on May 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 3-7, 14, 15, 18, 19, 21, 22, and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Peptide: SEQ ID NO:1
Type of linkage: 4-thio-N-maleimidomethyl-cyclohexane-1-amido
Fusion location: no election made
Claims 1, 2, 12, and 13 will be examined further on the merits of the claims.  
The initial search of the prior art indicates that applicants' elected species (i.e., SEQ ID NO:1) appear to be free of the prior art.  Thus, examination has been extended to a single additional species per MPEP § 803.02.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Drawings
Figures 12 and 17-19 are objected to as not complying with the sequence rules because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.  
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

For example, at least pages Figs. 12 and 17-19, contain a peptide sequence of at least 4 amino acids, at least 4 of which are specifically defined.  These portions of the disclosure are not intended to represent an exhaustive search of the application.  Applicants are required to check the entire disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO.  The specification and sequence listing must be amended to bring it into sequence compliance.  For any response to this office action to be fully compliant, the response has to bring the application into compliance with the sequence rules.  The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).  

Claim Objections
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LA ROSA (US 2004/0031072; Pub. Feb. 12, 2004; on IDS).
La Rosa discloses polynucleotides and polypeptides encoded thereby (title; abstract).  La Rosa teaches isolated peptides, such as SEQ ID NO: 211,689, which is a polypeptide comprising the amino acid sequence Gly Leu Thr Asp Tyr Leu Gly (GLTDYLG) (instant SEQ ID NO:4) ([0022], [0035], [0082]; Table 1; see the Publication Site for Issued and Published Sequences at https://seqdata.uspto.gov/?pageRequest =viewSequence&DocID=20040031072&seqID=211689).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over LA ROSA (US 2004/0031072; Pub. Feb. 12, 2004; on IDS).  
La Rosa discloses polynucleotides and polypeptides encoded thereby (title; abstract).  La Rosa teaches isolated peptides, such as SEQ ID NO: 211,689, which is a polypeptide comprising the amino acid sequence Gly Leu Thr Asp Tyr Leu Gly (GLTDYLG) (instant SEQ ID NO:4) ([0022], [0035], [0082]; Table 1; see the Publication Site for Issued and Published Sequences at https://seqdata. uspto.gov/?pageRequest=viewSequence&DocID=20040031072&seqID=211689).  La Rosa does not expressly teach excipients, carriers, or diluents.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to formulate the polypeptides disclosed by La Rosa in physiologically acceptable solvents, such as water, saline, or buffers (i.e., excipients, carriers, or diluents), for injection into plants or to study in vitro (e.g., in assays using the polypeptides).  

Conclusion
Claims 1 and 12 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658